15th   July   19
                      ~upr£m£            Qinurt nf Qialifnrnia
                                  JORG     E E . NAVARRETE
                             Cieri:011d Executive Officerof the Supreme Court




        CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                               OFTHE

                               STATE OF CALIFORNIA


                                      MINNA Y. CHAN

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that MINNA Y CHAN, #305941, was on the 3rd day of
December 2015, duly admitted to practice as an attorney and counselor at law in all the
courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this
state in good standing.




                                                Witness my hand and the seal of the court
                                                on the 27th day of June 2019.



                                                JORGE E. NAVARRETE
                                                Clerk/Executive Officer of the Supreme Court
